Citation Nr: 1412198	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-25 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness. 

2. Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness. 

3. Entitlement to service connection for a skin condition, to include as due to an undiagnosed illness. 

4. Entitlement to service connection for bilateral knee and right shoulder joint pain, to include as due to an undiagnosed illness. 

5. Entitlement to service connection for diffuse muscle pain, to include as due to an undiagnosed illness. 

6. Entitlement to service connection for diabetes mellitus, type II, to include as due to an undiagnosed illness. 

7. Entitlement to service connection for hypertension, to include as due to an undiagnosed illness. 

8. Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to July 1991, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified at a hearing in April 2012 before the undersigned.  A copy of the transcript has been associated with the claims file.  The record was held open for an additional 30 days so the Veteran could submit additional evidence.  He submitted private medical records and waived his right to have them initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).

The issues of entitlement to service connection for sleep apnea, a skin condition, bilateral knee and right shoulder joint pain, diffuse muscle pain, diabetes mellitus, and hypertension, and the issue of entitlement to an initial compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia during the Persian Gulf War.

2. The evidence does not show the Veteran has an unidentified illness or medically unexplained multi-symptom illness resulting from his service in Southwest Asia.

3. The medical evidence of record shows that the Veteran has not had a diagnosis of any chronic fatigue disability or chronic fatigue syndrome for VA purposes during the appeal period.

CONCLUSION OF LAW

Chronic fatigue syndrome was not incurred or aggravated in service, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in December 2009 satisfied the duty to notify provisions with regard to the Veteran's claims.  The Veteran's partial service treatment records (STRs), partial service personnel records, and indicated private medical records have been obtained.  As discussed in the remand portion below, the Veteran's service records are not complete.  However, because the Veteran has never had a chronic fatigue disorder or CFS, his claim will be denied due to not having a disability for VA purposes.  Therefore, it is not necessary to remand this claim so additional service records may be obtained.  A VA examination adequate for adjudication purposes was provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  He testified at a hearing in April 2012.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

II. Service Connection for CFS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran is a Persian Gulf Veteran.  38 C.F.R. § 3.317(d)(2) (2013).  VA is authorized to compensate any Persian Gulf Veteran with a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002).  Fatigue may be considered a manifestation of an undiagnosed illness or a chronic multi-symptom illness.  

The law currently defines a qualifying chronic disability as that which results from an undiagnosed illness, a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms (such as CFS, fibromyalgia, and irritable bowel syndrome), or any diagnosed illness that VA determines in regulations warrants a presumption of service connection.  38 U.S.C.A. § 1117 (West 2002).  This statute also provides that signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness include: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs and symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the upper or lower respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 U.S.C.A. § 1117 (West 2002).

For a disability to be presumed to have been incurred in service, the disability must have become manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (2013).

In May 2010, the Veteran underwent a VA Gulf War Protocol examination.  The Veteran reported that his fatigue upon exertion began in the mid-1990s.  He stated that in the mid-2000s, he sought medical treatment for fatigue associated with exertion.  He underwent a stress test which was abnormal.  In 2006, he had a cardiac catheterization with three stents placed in his left circumflex.  Following surgery, his symptoms improved "significantly."  The examiner concluded that the Veteran's fatigue "appear[ed] to be cardiac as it improved vastly after his cardiac cauterization and stent placement in his left circumflex."  

The examiner noted that the onset of fatigue was gradual, not acute.  He also had no history of nonexudative pharyngitis, no palpable or tender cervical or axillary lymph nodes, and no generalized fatigue lasting greater than 24 hours or longer after exercise.  He denied having headaches, a low grade fever, migratory joint pain, and neuropsychological symptoms.  He reported generalized muscle aches and weakness of the lower extremities and sleep disturbance.  The examiner found that there were no hospitalizations for CFS, the Veteran did not take medication for CFS, was not limited in his routine or occupational activities by fatigue, and that his fatigue was not incapacitating or productive of cognitive impairment.  

Based on the Veteran's reported symptoms, the examiner opined "[the Veteran's] current presentation of fatigue does not meet the requirements" for a diagnosis of CFS and further stated that the Veteran had never previously been diagnosed with CFS.  The examiner concluded that the Veteran's fatigue was "likely cardiac in etiology," and that it was "a manifestation of his underlying coronary artery disease as evidenced by marked improvement after coronary intervention with angioplasty and stent placement."  

In an April 2012 Informal Hearing Presentation (IHP), the Veteran's representative stated that the onset of CFS was in August 2006.  In April 2012, the Veteran testified that he had problems sleeping in 1991 and 1992, and that he felt that his fatigue was due to poor sleep.  He testified that he had not been diagnosed with CFS.  The Board finds the Veteran's own competent, credible testimony more probative than his representative's IHP. 

The medical evidence of record does not show that the Veteran has a diagnosis of a chronic fatigue disorder for VA purposes.  The preponderance of the medical evidence of record shows that the Veteran's fatigue is a symptom of his coronary artery disease, and not a separate disability in and of itself.  There is no medical evidence of record that states that the Veteran has ever experienced a fatigue disorder that is not simply a symptom of another disability.  Accordingly, the preponderance of the medical evidence of record shows that the Veteran does not have a current diagnosis of a chronic fatigue disorder or CFS for VA purposes.

The Veteran competently and credibly testified that he had not been diagnosed with CFS.  Under certain circumstances, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, lay etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran competently and credibly testified that he has a chronic fatigue disorder that began in 1991 that he believes is due to poor sleep.  However, the Veteran is not competent to state whether his fatigue is related to an undiagnosed illness or is diagnosable as CFS.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran is certainly capable of observing his own fatigue, he is not capable of observing its cause in this case.  Further, his assertion has been investigated by a competent medical professional and found not supportable.  Id.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Accordingly, the preponderance of the medical and lay evidence of record does not show that the Veteran has a diagnosis for VA purposes of a chronic fatigue disability which is related to active service.  Therefore, the Board finds that the service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for CFS is denied.  


REMAND

The Veteran served in the Army National Guard periodically from approximately 1972 to 1989.  His service dates have not been verified and his service treatment records and service personnel records are incomplete.  

VA examinations are warranted for the Veteran's service connection claims because the May 2010 Gulf War Protocol examination did not provide etiology opinions for these disorders and the record is not sufficient for the Board to adjudicate his claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

A VA examination is needed to determine the current severity of the Veteran's bilateral hearing loss because he competently and credibly testified that his hearing has gotten worse since his May 2010 examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2013).  


Accordingly, the case is REMANDED for the following actions:

1. Request the complete dates of the Veteran's ACDUTRA and INACDUTRA by day and month from the appropriate agency, to include the Ohio National Guard, the Defense Finance and Accounting Service (DFAS), National Guard Bureau (NGB), the U.S. Army Reserve Personnel Center (USARPC), and the National Personnel Records Center (NPRC).  The RO is advised that the record indicates that the Veteran had periods of ACDUTRA and INACDUTRA into the late 1980s.  

2. The RO must request the Veteran's complete treatment AND personnel records from his Army National Guard service.  Requests should be made to the National Personnel Records Center, the Records Management Center, and/or any other location, as appropriate.  Make as many requests as are necessary to obtain relevant records and end efforts to do so the records sought do not exist or that further efforts to obtain those records would be futile.  All negative responses must be documented.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

3. Schedule the Veteran for an examination for sleep apnea with an appropriate clinician.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must determine whether the Veteran has sleep apnea and if so, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea began during active service, or; is related to any incident of service, or; whether the symptoms are associated with one or more specific diagnoses, or; whether they are symptoms of an undiagnosed illness.

c) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. Schedule the Veteran for an examination for a skin condition with an appropriate clinician.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must determine the appropriate diagnosis or diagnoses for the Veteran's skin condition(s) and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the skin condition(s) began during active service, or; is related to any incident of service, or; whether the symptoms are associated with one or more specific diagnoses, or; whether they are symptoms of an undiagnosed illness.

c) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. Schedule the Veteran for a joints examination with an appropriate clinician.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must determine the appropriate diagnosis or diagnoses for the Veteran's bilateral knee and right shoulder joint pain and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the joint pain began during active service, or; is related to any incident of service, or; whether the symptoms are associated with one or more specific diagnoses, or; whether they are symptoms of an undiagnosed illness, or; if arthritis is diagnosed, whether it manifested within one year of the Veteran's separation from service.

c) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) The Veteran's reports of medical history from September 1984, April 1988, and April 1991 that note a right leg fracture.  

ii) The Veteran's April 2012 testimony that he fractured his right leg in 1980.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6. Schedule the Veteran for an examination for his claimed diffuse muscle pain with an appropriate clinician.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must determine the appropriate diagnosis or diagnoses for the Veteran's muscle pain and specify the locations of such pain.  Then, the examiner must  provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the muscle pain began during active service, or; is related to any incident of service, or; whether the symptoms are associated with one or more specific diagnoses, or; whether they are symptoms of an undiagnosed illness.

c) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

7. Schedule the Veteran for an examination for his diabetes mellitus with an appropriate clinician.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that Veteran's diabetes mellitus began during active service, or; is related to any incident of service, or; whether it manifested within one year of his separation from service.

c) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

8. Schedule the Veteran for an examination for his hypertension with an appropriate clinician.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service, or; is related to any incident of service, or; whether it manifested within one year of his separation from service.

c) Although an independent review of the claims file is required, the Board calls the examiners attention to an April 1991 report of medical history for redeployment in which the Veteran reported "high or low blood pressure."  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

9. Schedule the Veteran for an audiology examination with an appropriate clinician.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must determine the current severity of the Veteran's bilateral hearing loss.  The examiner must, in addition to reporting objective test results, fully describe the functional effects of the Veteran's hearing loss disability on his occupational functioning, daily life and ordinary activities.

c) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted above. 

10. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

11. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


